Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 05, 2017

The Court of Appeals hereby passes the following order:

A17I0231. LUIS ENRIQUE VIJARRO v. THE STATE.

      Luis Enrique Vijarro filed an interlocutory application seeking to appeal the
trial court’s order denying his ex parte motion for funds. Vijarro now seeks to
withdraw his application. Vijarro’s motion to withdraw his application is hereby
GRANTED, and his application is deemed WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/05/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.